UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 AUDENTES THERAPEUTICS, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April27, 2017 Dear Stockholder: You are cordially invited to attend the 2017 Annual Meeting of Stockholders of Audentes Therapeutics, Inc. to be held at Audentes’ corporate headquarters at 600 California Street, 17th Floor, San Francisco, California 94108, on Wednesday, June7, 2017 at 9:00 a.m. (Pacific Time). The Securities and Exchange Commission rules allow companies to furnish proxy materials to stockholders over the Internet. We have elected to do so, thus reducing the environmental impact and lowering the costs of printing and distributing proxy materials without impacting your timely access to this important information. On or about April27, 2017, we expect to mail to stockholders a Notice of Internet Availability of Proxy Materials (Notice of Internet Availability) containing instructions on how to access our proxy statement for our 2017 Annual Meeting of Stockholders and our 2016 annual report on Form 10-K to stockholders. The Notice of Internet Availability also provides instructions on how to vote through the Internet or by telephone, and includes instructions on how to receive paper copies of the proxy materials by mail, if desired. The matters to be acted upon at the meeting are described in the accompanying notice of annual meeting and proxy statement. Your vote is important. Whether or not you plan to attend the meeting in person, please vote on the Internet or by telephone, or request, sign and return a proxy card to ensure that your shares are represented at the meeting. Sincerely, Matthew Patterson President and Chief Executive Officer AUDENTES THERAPEUTICS, INC. 600 California Street, 17th Floor San Francisco, California 94108 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held June7, 2017 To Our Stockholders: NOTICE IS HEREBY GIVEN that the 2017 Annual Meeting of Stockholders of Audentes Therapeutics, Inc. will be held at Audentes’ corporate headquarters at 600 California Street, 17th Floor, San Francisco, California 94108, on Wednesday, June7, 2017 at 9:00 a.m. (Pacific Time). We are holding the meeting for the following purposes, which are more fully described in the accompanying proxy statement: 1. To elect three Class I directors, each to serve three-year terms through the third annual meeting of stockholders following this meeting and until a successor has been elected and qualified or until earlier resignation or removal. 2. To ratify the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December31, 2017. In addition, stockholders may be asked to consider and vote upon such other business as may properly come before the meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on April18, 2017 are entitled to notice of, and to vote at, the meeting and any adjournments thereof. For ten days prior to the meeting, a complete list of the stockholders entitled to vote at the meeting will be available for examination by any stockholder for any purpose relating to the meeting during ordinary business hours at our headquarters. Your vote as an Audentes Therapeutics, Inc. stockholder is very important. Each share of stock that you own represents one vote. Whether or not you expect to attend the meeting, we encourage you to read the proxy statement and vote through the Internet or by telephone, or request, sign and return your proxy card as soon as possible, so that your shares may be represented at the meeting. For specific instructions on how to vote your shares, please refer to the section entitled “General Information About the Meeting” in the proxy statement and the instructions on the Notice of Internet Availability of Proxy Materials. By Order of the Board of Directors, Jonathan Silverstein Chairman of the Board of Directors San Francisco, California April27, 2017 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on June7, 2017: the Proxy Statement and our 2016 Annual Report on Form 10-K are available at investors.audentestx.com. AUDENTES THERAPEUTICS, INC. PROXY STATEMENT FOR 2 TABLE OF CONTENTS Page INFORMATION ABOUT SOLICITATION AND VOTING 1 INTERNET AVAILABILITY OF PROXY MATERIALS 1 GENERAL INFORMATION ABOUT THE MEETING 1 GENERAL PROXY INFORMATION 2 CORPORATE GOVERNANCE STANDARDS AND DIRECTOR INDEPENDENCE 5 PROPOSAL NO. 1ELECTION OF CLASS I DIRECTORS 10 PROPOSAL NO. 2RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 REPORT OF THE AUDIT COMMITTEE 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 EXECUTIVE OFFICERS 20 EXECUTIVE COMPENSATION 22 CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS 25 ADDITIONAL INFORMATION 26 OTHER MATTERS 27 i AUDENTES THERAPEUTICS, INC. 600 California Street, 17th Floor
